IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36147

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 498
                                                )
       Plaintiff-Respondent,                    )     Filed: June 4, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SHERRI HELEN CASH,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order denying motion to suppress, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Stephen D. Thompson, Special
       Deputy Appellate Public Defender, Ketchum, for appellant. Stephen D.
       Thompson argued.

       Hon. Lawrence G. Wasden, Attorney General; Rebekah A. Cudé, Deputy
       Attorney General, Boise, for respondent. Rebekah A. Cudé argued.
                 ________________________________________________

WALTERS, Judge Pro Tem
       This case involves the search of a motor vehicle by an Idaho state trooper after a traffic
stop. Sherri Helen Cash, a passenger in the vehicle, appeals the district court’s denial of her
motion to suppress evidence of her possession of a controlled substance, methamphetamine,
discovered during the search. We affirm the order denying Cash’s suppression motion.
                                               I.
                                 FACTS AND PROCEDURE
       A pickup truck driven by Anthony Gardner was stopped by an Idaho state trooper for
multiple equipment violations. Cash was a passenger in the pickup. On approaching and
speaking to Gardner, the trooper noticed the smell of alcohol coming from the vehicle. The
officer told Gardner and Cash that he could smell an odor of alcohol and asked them if there was
any alcohol in the vehicle. The driver told the officer that there was not any alcohol in the


                                               1
vehicle. The passenger, Cash, said that she had spilled a beer in the vehicle on a prior date. The
trooper asked Cash if she had anything to drink on that day and she replied that she had not. As
to the odor, the driver said that he did not know anything about it. While the trooper was talking
to them, the trooper observed an open can of beer on the floorboard at Cash’s feet. Cash
admitted that the beer was hers and, at the trooper’s request, handed it to another officer who had
arrived at the scene. The trooper then asked the driver, Gardner, if he knew about the open can
of beer, and Gardner said that he did. The trooper asked Gardner if he had anything to drink.
Gardner at first told the trooper “No,” but then changed his mind and said that he had some
earlier in the day. The trooper had both Gardner and Cash step out of the vehicle.
       The trooper had Gardner perform field sobriety tests and he passed the tests. Next, the
trooper asked Gardner if there was any other alcohol in the vehicle. Gardner stated that there
was not. The trooper then entered the vehicle to search for other open containers. He found only
a sealed can of beer, but while in the vehicle observed a methamphetamine pipe in plain view in
the top of Cash’s open purse which was still in the vehicle. After informing Cash of her
Miranda1 rights, he interviewed her about the pipe and then searched her purse, finding a tin of
marijuana, a marijuana cigarette, a contact lens case containing methamphetamine and a syringe
containing methamphetamine. The trooper arrested Cash and she was charged with possession
of methamphetamine, Idaho Code § 37-2732(c)(1).
        Cash moved to suppress the evidence found during the search, contending that the stop
was illegally extended. After a hearing the district court denied the motion. Cash conditionally
pled guilty, reserving the right to appeal the denial of the suppression motion. Cash filed a
timely notice of appeal from the judgment of conviction.
                                                II.
                                  STANDARDS OF REVIEW
        A motion to suppress evidence for violation of constitutional rights presents questions of
fact and law. The facts that are material to the issues raised in this appeal are not in dispute.
Therefore, we exercise free review in determining whether constitutional standards have been
met in light of the facts presented. State v. Holler, 136 Idaho 287, 291, 32 P.3d 679, 683 (Ct.




1
       Miranda v. Arizona, 384 U.S. 436 (1966).
                                                2
App. 2001); State v. Evans, 134 Idaho 560, 563, 6 P.3d 416, 419 (Ct. App. 2000); State v.
Jordan, 122 Idaho 771, 772, 839 P.2d 38, 39 (Ct. App. 1992).
       The Fourth Amendment to the United States Constitution prohibits government agents
from conducting unreasonable searches and seizures and applies to the seizures of persons
through arrests or detentions falling short of arrest. United States v. Brignoni-Ponce, 422 U.S.
873, 878 (1975); Terry v. Ohio, 392 U.S. 1, 16 (1968). When a private vehicle is stopped by the
police, all of its occupants are “seized” and may seek suppression of evidence if the seizure did
not comply with Fourth Amendment standards. Brendlin v. California, 551 U.S. 249 (2007);
State v. Haworth, 106 Idaho 405, 406, 679 P.2d 1123, 1124 (1984); State v. Luna, 126 Idaho
235, 236-37, 880 P.2d 265, 266-67 (Ct. App. 1994). However, a mere passenger in a vehicle has
no standing to object to an illegal search of the vehicle. Id.
       When the purpose of a detention is to investigate a possible traffic infraction or a crime, it
must be based at least upon reasonable, articulable suspicion. Brendlin, 551 U.S. at 263 n.7.
Although an investigative detention must be temporary and last no longer than is necessary to
effectuate the purpose of the stop, Florida v. Royer, 460 U.S. 491, 500 (1983), a detention
initiated for one investigative purpose may disclose suspicious circumstances that justify
expanding the investigation to other possible crimes or infractions. State v. Brumfield, 136 Idaho
913, 916, 42 P.3d 706, 709 (Ct. App. 2001).             An individual may not be detained even
momentarily beyond that necessary without reasonable, objective grounds for doing so. State v.
Gutierrez, 137 Idaho 647, 652, 51 P.3d 461, 466 (Ct. App. 2002). “Whether an officer had the
requisite reasonable suspicion to detain a citizen is determined on the basis of the totality of the
circumstances,” State v. Van Dorne, 139 Idaho 961, 964, 88 P.3d 780, 783 (Ct. App. 2004)
(quoting Wilson v. Idaho Transp. Dep’t, 136 Idaho 270, 276, 32 P.3d 164, 170 (Ct. App. 2001)),
which includes the experiences and training of the officer.
                                                 III.
                                            ANALYSIS
       Here, the trooper stopped the vehicle on probable cause of multiple traffic violations and
Cash does not challenge the lawfulness of the initial stop or the officer’s investigation of those
offenses. After the stop was effectuated, the trooper smelled beer, inquired as to its source, and
Cash eventually admitted to possessing an open can of beer. Cash does not challenge the
lawfulness of the trooper’s investigation of the source of the odor of beer. Cash also does not

                                                  3
challenge the lawfulness of the trooper’s investigation into whether Gardner was driving under
the influence by having him perform field sobriety tests.         Instead, Cash contends that the
extension of the stop after Gardner passed the field sobriety tests, to include the trooper’s entry
into the vehicle to search for more open containers, was “unreasonable.”
       In State v. Wigginton, 142 Idaho 180, 125 P.3d 536 (Ct. App. 2005), a state trooper
observed a vehicle weave over the centerline three times. The trooper stopped the car and upon
approaching the vehicle noticed that driver Wigginton’s eyes were bloodshot and that there was
an “overwhelming” smell of alcohol coming from the vehicle. The passenger explained that
someone had previously spilled a beer and that the odor was enhanced when the heater was
running. Both Wigginton and the passenger denied drinking alcohol that night. The trooper had
Wigginton perform field sobriety tests, which he passed. The trooper then searched the car for
an open container of alcohol, and found ingredients and equipment commonly used in
manufacturing methamphetamine. This Court held that under the circumstances there existed
probable cause to search the vehicle for an open container being transported in violation of I.C.
§ 23-505. Id. at 182-83, 125 P.3d at 538-39. The Court determined that an odor of alcohol that
may be coming from the occupants rather than from something else within the vehicle alone is
insufficient to justify a search of the vehicle, but the existence of additional information pointing
to the likelihood of an open alcoholic beverage container in the vehicle gives rise to probable
cause for a search. Wigginton, 142 Idaho at 183, 125 P.3d at 539.
       Here, Cash argues that the trooper’s continued investigation into whether more than one
open container was in the vehicle constituted an unreasonable and unlawful extension of the
detention in that “no objective, reasonable grounds testified to by the officer or in existence
before the District Court justified the additional detention.” The record disproves this assertion.
At the hearing, the trooper testified that although Gardner and Cash denied the existence of
another open container in the vehicle, by that time he had already caught the two in multiple
inconsistencies and lies concerning the existence of containers of alcoholic beverages in the
vehicle which might explain the odor of alcohol emanating from the vehicle. The trooper further
said that he continued his open container investigation and searched the vehicle because “in my
experience, when there’s one [open container in a vehicle], more times than not there’s other
multiple open containers.”



                                                 4
       It is clear that the existence of each open alcoholic beverage container present in a motor
vehicle would constitute a separate violation of I.C. § 23-505. The fact that an officer has found
one such container, which might possibly explain the odor detected in the vehicle, does not
preclude the officer from confirming whether that container was the only one by searching for
more containers. This is true particularly where more than one person is present in the vehicle
who might each be charged with violating the provisions of I.C. § 23-505 relating separately to
drivers and to passengers.
       The facts known to the trooper pointed to the likelihood of additional containers of
alcoholic beverages in the vehicle, possibly one or more belonging not just to the passenger Cash
but also to the driver, Gardner. Cumulatively, these facts gave probable cause for the search to
determine whether such containers existed and whether they were open or sealed. The district
court correctly held that the stop was not unreasonably extended by the trooper’s continued open
container investigation.
                                               IV.
                                        CONCLUSION
       The district court’s denial of the motion to suppress and the judgment of conviction are
affirmed.
       Judge GRATTON and Judge MELANSON CONCUR.




                                                5